NUMBER 13-21-00423-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


DAVID DIAZ
A/K/A DAVID RAY DIAZ JR.,                                                   Appellant,

                                           v.

THE STATE OF TEXAS,                                                          Appellee.


                    On appeal from the 28th District Court
                         of Nueces County, Texas.



                          ORDER OF ABATEMENT

               Before Justices Longoria, Hinojosa, and Silva
                             Order Per Curiam

      Appellant’s brief was originally due on March 17, 2022. On March 22, 2022, and

April 4, 2022, the Clerk of the Court notified appellant’s counsel that the brief had not
been timely filed. Counsel has failed to file either a response or an appellate brief in this

matter.

       Accordingly, we now abate this appeal and remand the cause to the trial court for

further proceedings pursuant to Rule 38.8(b)(2) and (3) of the Texas Rules of Appellate

Procedure. Upon remand, the trial court shall utilize whatever means necessary to make

appropriate findings and recommendations concerning the following: (1) whether

appellant desires to prosecute this appeal; (2) why appellant's counsel has failed to file a

brief and whether counsel has effectively abandoned the appeal; (3) whether appellant

has been denied effective assistance of counsel; (4) whether appellant's counsel should

be removed; and (5) whether appellant is indigent and entitled to court appointed

counsel.

       If the trial court determines that appellant does want to continue the appeal, that

present counsel should be removed, and that appellant is indigent and entitled to court

appointed counsel, the trial court shall appoint new counsel to represent appellant in this

appeal. If new counsel is appointed, the name, address, email address, telephone

number, and state bar number of said counsel shall be included in an order appointing

counsel.

       The trial court shall cause its findings and recommendations, together with any

orders it may enter regarding the aforementioned issues, to be included in a supplemental

clerk's record. Furthermore, the trial court shall cause a supplemental reporter's record of

any proceedings to be prepared. The supplemental clerk's record and supplemental




                                             2
reporter's record, if any, shall be filed with the Clerk of this Court on or before the

expiration of thirty days from the date of this order.

                                                         PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
21st day of April, 2022.




                                              3